Citation Nr: 0829220	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  00-12 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for residuals of fracture 
of the right symphysis pubis with shortening of the right leg 
and sacroiliac joint dysfunction, and arthritis of the lumbar 
spine, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran, his mother, and his nephew


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1975 to 
November 1984.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  In that decision, the RO granted the 
veteran service connection for a back disability secondary to 
his service-connected fracture of the right symphysis pubis, 
re-characterizing the disability as residuals of a fracture 
of the right symphysis pubis with shortening of the right 
leg, sacroiliac joint dysfunction, and degenerative changes 
of the lumbar spine and increasing the disability rating to 
20 percent, effective October 26, 1999.  The veteran timely 
appealed the decision, seeking a rating higher than 20 
percent, and the Board remanded the matter to the RO for 
further notification, evidentiary development, and 
adjudication in August 2005.  The Appeals Management Center 
(AMC) re-adjudicated the claim and denied the veteran's claim 
for a higher rating via the issuance of a supplemental 
statement of the case (SSOC) in February 2008.  

The veteran, his mother, and his nephew testified before the 
undersigned Veterans Law Judge at a videoconference hearing 
in March 2005.  A transcript of the hearing has been 
associated with the veteran's claims file.


FINDING OF FACT

The veteran's residuals of fracture of the right symphysis 
pubis with shortening of the right leg and sacroiliac joint 
dysfunction and arthritis of the lumbar spine is evidenced by 
no more than moderate limitation of motion of the lumbar 
spine.




CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent 
for residuals of fracture of the right symphysis pubis with 
shortening of the right leg and sacroiliac joint dysfunction 
and arthritis of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5236, 5242, 5275 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

For an increased-compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. (2008).  Further, if the diagnostic code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

In this respect, through September 2003, September 2005, and 
August 2006 notice letters, the RO notified the veteran of 
the legal criteria governing his claim and the evidence 
needed to support his claim.  Thereafter, the veteran was 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received notice of the information and 
evidence needed to substantiate his claim and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the September 2003, September 2005, 
and August 2006 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
In the letters, the RO notified the veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  It also requested that the veteran identify any 
medical providers from whom he wanted the RO to obtain and 
consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned letters.

Here, however, the Board notes that the duty to provide 
notice relating to the veteran's claim was not fully 
satisfied prior to the initial unfavorable decision by the 
RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by re-adjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
re-adjudication of the claim); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by re-adjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of the September 
2005 and August 2006 notice letters that, together with the 
notice provided to the veteran in the December 2004 rating 
decision, fully addressed all notice elements.  Specifically, 
the September 2005 and August 2006 notice letters notified 
the veteran of his and VA's respective duties for obtaining 
evidence.  The letters also gave examples of the types of 
medical and lay evidence that the veteran could submit or ask 
VA to obtain in support of his claim.  The August 2006 letter 
further informed the veteran of what evidence was required to 
substantiate the claim, including the impact of his 
conditions on employment.  The letter further notified the 
veteran that if an increase in his service-connected 
disability was found, a rating from 0 percent to as much as 
100 percent could be assigned based on the nature of the 
disability involved.  The December 2004 rating decision 
further provided the veteran with notice of the requirements 
for a higher rating under both the prior and current 
diagnostic codes relevant to his claim.

Although not all notices were sent before the initial 
decision in this matter, the Board thus finds that the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond.  The RO has also re-adjudicated 
the claim after the notice was provided by way of a February 
2008 SSOC.  The Board further notes that although the Court 
has held in Mayfield, supra, that post-decisional documents 
are inappropriate vehicles with which to provide notice, the 
RO in this case provided VCAA-compliant notice that was 
followed by a re-adjudication of the veteran's increased-
rating claim.  The Board concludes that during the 
administrative appeal process the veteran was provided the 
information necessary such that further action to provide 
additional notice would be merely duplicative of what has 
already transpired.  

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Specifically, the 
veteran was given the opportunity to respond following the 
September 2003, September 2005, and August 2006 notice 
letters.  In addition, following the RO's issuance of the 
notice letters, the veteran's claim was re-adjudicated in 
February 2008.  Nothing about the evidence or any response to 
the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
notice requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the veteran's 
claim.  The veteran was given VA medical examinations in 
February 2000, April 2000, March 2001, September 2004, 
October 2004, December 2004, and May 2007.  In addition, the 
veteran's service treatment records have been associated with 
the claims file, as have relevant post-service treatment 
records from the VA Central Iowa Health Care System and fee-
based physical therapy treatment records from June 2003 to 
September 2003.  The veteran and his representative have 
further provided written argument in support of his claim, 
and the veteran has testified, along with his mother and 
nephew, before the undersigned Veterans Law Judge.  
Otherwise, neither the veteran nor his representative has 
identified, and the record does not indicate, existing 
records that need to be obtained pertinent to the claim on 
appeal.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). Further, evaluation of the 
medical evidence since the filing of the claim for increased 
ratings and consideration of the appropriateness of a 
"staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In VA 
Fast Letter 06-25 (November 29, 2006), VA's Compensation & 
Pension Service noted that to properly evaluate any 
functional loss due to pain, examiners, at the very least, 
should undertake repetitive testing (to include at least 
three repetitions) of the joint's or spine's range of motion, 
if feasible.  It was determined that such testing should 
yield sufficient information on any functional loss due to an 
orthopedic disability.  

In its December 2004 rating decision, the RO granted the 
veteran service connection for a back disability secondary to 
his service-connected fracture of the right symphysis pubis, 
re-characterizing the disability as residuals of a fracture 
of the right symphysis pubis with shortening of the right 
leg, sacroiliac joint dysfunction, and degenerative changes 
of the lumbar spine, effective October 26, 1999, the date the 
RO received the veteran's claim.  The RO evaluated the 
disability in accordance with the criteria set forth in the 
rating schedule in effect both at the time of the veteran's 
claim and at the time the rating decision was issued.  In 
doing so, the RO gave specific consideration to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003), for limitation of 
motion of the lumbar spine, and to 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2007), for degenerative arthritis of 
the spine, under the General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2007).  Pursuant to the RO's evaluation, the Board 
will consider the veteran's disability under Diagnostic Codes 
5292 and 5295, which were in effect at the time of the 
veteran's initial grant of service connection, and under 
criteria currently in effect for disabilities of the spine.

In that connection, the Board notes that, effective September 
23, 2002, VA revised the criteria for evaluating 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  See 67 Fed. Reg. 54,345-49 (August 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003)).  Thereafter, effective September 26, 2003, the 
rating schedule for evaluation of that portion of the 
musculoskeletal system that addresses disabilities of the 
spine was revised.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243 (2007)).

VA must consider the veteran's claim under each set of 
criteria, with consideration of revised criteria no sooner 
than the effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on other 
grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. App. 111, 
116-119 (1997).  See also VAOPGCPREC 3-00 (April 10, 2000) 
and 7-03 (Nov. 19, 2003).  In its December 2004 rating 
decision, the RO considered the veteran's claim in light of 
both the former and revised rating criteria, and provided 
notice of the same.

With respect to the rating criteria in effect prior to 
September 26, 2003, under Diagnostic Code 5292, a 20 percent 
rating is warranted for moderate limitation of motion of the 
lumbar spine.  A 40 percent rating is warranted for severe 
limitation of motion of the lumbar spine.  The Board notes 
that a 40 percent rating is the maximum rating available 
under Diagnostic Code 5292.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  Under prior Diagnostic Code 5295, a 20 
percent rating is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in standing position.  A 40 percent 
rating is warranted for severe lumbosacral strain with 
listing of the whole spin to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 40 percent rating is the maximum rating available 
under Diagnostic Code 5295.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003).  A higher evaluation under other schedular 
provisions for evaluating spine disabilities is not possible 
absent fracture of the vertebra; complete bony fixation 
(ankylosis) of the spine in an unfavorable angle, with marked 
deformity and involvement of major joints or without other 
joint involvement; or unfavorable ankylosis of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, and 
5289 (2003).

As noted above, effective September 23, 2002, VA revised the 
criteria for evaluating intervertebral disc syndrome under 38 
C.F.R. § 4.71a, Diagnostic Code 5293.  Those changes were 
largely incorporated into the current version of the General 
Rating Formula for Diseases and Injuries of the Spine at 38 
C.F.R. § 4.71a, Diagnostic Code 5243.  However, as the 
veteran has not been diagnosed with intervertebral disc 
syndrome, as discussed below, Diagnostic Code 5293 is not for 
application in this instance.

The second change, effective September 26, 2003, renumbered 
all of the spine diagnostic codes and provides for the 
evaluation of all spine disabilities under a new General 
Rating Formula for Diseases and Injuries of the Spine.  38 
C.F.R. § 4.71a (2007).  Furthermore, under the current 
version of the General Rating Formula for Diseases and 
Injuries of the Spine (Diagnostic Codes 5235-5243), the 
General Rating Formula provides that with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, a 20 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis or the entire thoracolumbar spine 
warrants a 40 percent rating.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating.  
Unfavorable ankylosis of the entire spine warrants a 100 
percent rating.  Id.

Additionally, under Note (1):  Evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  Id.  

Note (2):  (See also Plate V.) [With respect to the lumbar 
spine] -- For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  Id. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the  following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  Id.

Relevant medical evidence of record consists of VA medical 
examinations in February 2000, April 2000, March 2001, 
September 2004, October 2004, December 2004, and May 2007, as 
well as treatment records from the VA Central Iowa Health 
Care System (CIHCS) dating from 1999 onward, and private 
physical therapy treatments in June and July 2003.  

Report of the February 2000 VA medical examination reflects 
that the veteran complained of pain in his lower back 
exacerbated by repetitive bending and prolonged standing.  
The veteran described the pain as non-radiating but reported 
that it kept him from lying flat on his back to sleep and 
required him to use a cushion at his back when sitting.  On 
physical examination, the veteran's gait and posture were 
found to be normal.  Range of motion was noted as flexion to 
80 degrees, extension to 10 degrees, and lateral bending to 
45 degrees bilaterally.  Straight-leg raise testing produced 
a slight increase in lower back discomfort and tightness in 
the veteran's hamstrings but no radicular symptoms.  Mild 
tightness of the paraspinal musculature of the lower lumbar 
spine was noted on palpation, but no other abnormalities were 
observed.  The veteran performed heel and toe stands without 
difficulty.  Radiological examination revealed minimal 
degenerative changes of the facet joints in the veteran's 
lower lumbar spine and minimal disc space narrowing at L5-S1.  
No residual fracture was seen in the veteran's pelvis.  The 
diagnosis was minimal degenerative arthritis of the lower 
lumbar spine.

Similarly, the April 2000 VA examination revealed no pain or 
deformity in the veteran's pelvis.  He was found to have a 
full range of motion in his hips bilaterally without pain.  
Radiological evaluation revealed mild degenerative joint 
disease of the lumbar spine with no evidence of deformity of 
the pelvis or of a past fracture.  The examiner found no 
evidence of degenerative changes in the veteran's hips.

The veteran was afforded multiple VA examinations in March 
2001.  Reports of these examinations reflect the veteran's 
complaints of pain on prolonged standing, as well as 
intermittent numbness in the lower extremities.  On physical 
examination, slight tenderness in the left paravertebral 
muscles and pain to percussion over the paralumbar region was 
found, but no spasms or deformities of the lumbar spine or 
neurological symptoms were noted.  The veteran's range of 
motion was noted to be flexion "comfortable at 60-90 
degrees," extension to 35 degrees, and lateral rotation to 
40 degrees bilaterally.  Straight leg raising was negative.  
The veteran was diagnosed with history of traumatic injury to 
the pelvis without residual findings and chronic low back 
pain/strain which the examiner opined was a functional 
limitation without demonstrable anatomical or physical 
restrictions.  A diagnosis of lumbosacral degenerative 
disease without radiculopathy was also assigned.

The veteran's September 2004 VA examination report documents 
the veteran's report of being able to walk only three blocks 
or go up or down two flights of stairs before being limited 
by back pain.  Physical examination revealed no joint 
asymmetry, enlargement, or tenderness, with full strength in 
the lower extremities and functional active range of motion 
in all joints without pain.  Sensory and motor examinations 
were normal.  Similarly, report of the veteran's October 2004 
VA examination reflects findings of a normal gait and 
symmetrical, nontender joints.  The veteran was found to have 
full strength and his joints were all reported to be grossly 
normal with functional range of motion without pain.  No 
neurological problems were noted.

Report of the December 2004 VA examination reflects the 
veteran's complaint of pain in the low back and along the 
right sacroiliac joint line.  He reported on occasion wearing 
a back support brace and using a cane.  The veteran further 
noted that the pain limited his ability to walk, stand, and 
play golf.  On physical examination, his gait was noted to be 
slow, stable, and antalgic.  His muscle mass, tone, and 
strength were noted to be symmetric with strength at 5/5 in 
the bilateral lower extremities.  Mild tenderness to 
palpation was found over the right pubis area with exquisite 
tenderness over the right sacroiliac joint on palpation.  No 
neurological symptoms were noted.  Radiological examination 
revealed degenerative changes of the lumbosacral junction but 
no abnormalities of the pelvis.  There was a 1.5 centimeter 
difference in leg lengths.  The veteran was diagnosed with 
status-post fracture of the right pubis with residual 
shortening of the right leg and sacroiliac joint dysfunction, 
with a moderate impact on functional ability.

Report of the veteran's May 2007 VA examination reflects the 
veteran's complaint of low back and sacral pain, 
predominately in the left sacroiliac joint, and occasional 
left leg numbness and giveaway weakness.  The veteran 
reported that prolonged walking, stair-climbing, and lifting 
objects over 10 pounds caused flare-ups.  He reported being 
able to walk one block or two flights of stairs before 
experiencing a flare-up requiring rest.  He denied falls.  On 
physical examination, he was found to have a stable, smooth, 
and symmetric gait and a full range of motion with pain 
identified only at 90 degrees of flexion.  No tenderness or 
deformity was noted of the lumbar spine, although the 
examiner noted tenderness over the left sacroiliac joint.  
The veteran's extremities were found to be properly aligned 
and grossly symmetric with full strength and good tone and 
muscle mass bilaterally without fatiguing or lack of 
endurance on continuous resistance.  The joint were found to 
be within normal limits with a functional range of motion in 
all joints without pain.  No weakness, numbness, or other 
neurological problems were noted.  A leg length discrepancy 
of 1 centimeter was noted.  The examiner diagnosed the 
veteran with left sacroiliac joint pain without evidence of 
intervertebral disk syndrome, noting particularly that the 
veteran did not suffer from low back pain but instead from 
pain emanating from the left sacroiliac joint.

Records of the veteran's ongoing treatment at the CIHCS 
reflects a September 1999 radiological examination revealing 
small spurs on the veteran's lumbosacral vertebral bodies.  
No fracture, subluxation, or bone destruction was found, and 
the disc spaces were noted to be well preserved.  Sacroiliac 
joints were found to be unremarkable.  At an October 1999 
back evaluation, the veteran reported pain without radiation 
on standing or prolonged sitting.  His range of motion was 
found to be within functional limits, although he was noted 
to have some discomfort with extension.  He was found to have 
normal posture, and no paraspinal spasms were noted.  January 
and February 2000 treatment notes reflect that the veteran 
was noted to have a full range of motion in his back and a 
normal gait.  Similarly, a May 2000 neurology treatment 
record reflects the veteran's complaint of "occasional 
tingling within the legs" as well as occasional low back 
pain.  On examination, the veteran was found to have no pain 
on straight leg raising, but some spasm in the paralumbar 
region was noted.  The veteran was able to tandem, toe, and 
heel walk and was found to have "good power and normal 
tone."  May 2003 radiological evaluation of the veteran's 
spine at the CIHCS as found to be unremarkable, with no 
evidence of bone destruction, fracture, or spinal stenosis.  
Sacroiliac joints were noted to be unremarkable.  An August 
2004 magnetic resonance imagery (MRI) study revealed mild 
bilateral facet spondylosis at L4-5 and mild disc desiccation 
and minimal posterior disc bulge at L5-S1 with bilateral 
facet spondylosis.  Report of the veteran's August 2005 pain 
management consultation reflects a finding of "quite 
modest" arthritis in the veteran's lumbosacral spine.  A 
January 2006 visit reflects a diagnosis of spondylosis of the 
lumbar spine with mild paralumbar spasm but no radiating pain 
or weakness.

Records of the veteran's fee-based physical therapy treatment 
reveal that he was treated for lumbosacral strain from June 
2003 to September 2003.  Treatment notes from June 2003 
reflect a finding of right sacroiliac joint dysfunction and 
limited left lateral bending.  Tenderness of the right lower 
lumbar paraspinal muscles and sacroiliac joint was also 
found.  August 2003 treatment records note that the veteran's 
range of motion had increased and pain had decreased due to 
the treatment.  Records also show that the veteran was given 
a back support brace to aid his symptoms.

During his hearing before the undersigned Veterans Law Judge, 
the veteran testified that he suffered from shooting pains in 
his left side and hip and had flare-ups of his back pain that 
caused him to stay in bed on occasion.  He also reported that 
he was unable to play golf, because the pain in his back 
rendered him unable to swing a golf club.  He further 
reported experiencing pain and surface tingling in his legs.

Following a review of the treatment records, the examination 
reports, and the noted findings, the Board does not find that 
an increased rating in excess of 20 percent for the veteran's 
residuals of fracture of the right symphysis pubis with 
shortening of the right leg and sacroiliac joint dysfunction 
and arthritis of the lumbar spine is warranted under either 
the old or the new criteria.  

The Board notes that the medical evidence demonstrates that 
veteran has consistently complained of pain and limitation of 
motion of his lumbar spine and sacroiliac joints.  In the 
above-noted VA examinations, the veteran reported back pain 
that was exacerbated by prolonged sitting or standing or 
climbing up two or more flights of stairs.  However, 
following its review of the medical evidence of record, the 
Board simply does not find that since the filing of the 
instant claim, the symptoms of the veteran's residuals of 
fracture of the right symphysis pubis with shortening of the 
right leg and sacroiliac joint dysfunction and arthritis of 
the lumbar spine warrant a rating in excess of 20 percent 
rating under former Diagnostic Code 5292 (2003).  The Board 
notes the essential RO finding that the veteran's limitation 
of motion of the lumbar spine is moderate, warranting a 20 
percent evaluation under Diagnostic Code 5292.  In this case, 
the Board finds that any restriction in the veteran's range 
of motion of either his lumbar spine or his pelvis has not 
been identified as severe.  In particular, report of the most 
recent May 2007 VA examination reflects that the veteran had 
normal posture and gait.  Although tenderness was found over 
the veteran's left sacroiliac joint, the examiner opined that 
this tenderness emanated from the veteran's soft tissues over 
the joint rather than from his bones.  The veteran has been 
found to have mild limitation of range of motion of, at most, 
10 degrees limitation on flexion and 20 degrees limitation on 
extension of the lumbar spine.  Further, he has been found on 
multiple VA examinations to have a full range of motion of 
the lumbar spine without pain.

Further, during his most recent VA examination in May 2007, 
the veteran reported frequent flare-ups and pain with 
occasional left leg numbness and giveaway weakness but was 
found to have a full range of motion of the lumbar spine with 
pain only at 90 degrees of flexion, considered the endpoint 
of a full lumbar flexion.  The Board notes here that the 
terms "moderate" and "severe" in the context of Diagnostic 
Code 5292 are not defined by regulation.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. §§ 4.1, 4.2.  The Board thus concludes that the 
veteran's residuals of fracture of the right symphysis pubis 
with shortening of the right leg and sacroiliac joint 
dysfunction and arthritis of the lumbar spine is "moderate" 
under Diagnostic Code 5292, thus warranting no more than a 20 
percent evaluation under the Diagnostic Code.  The Board 
notes to that end that at the veteran's most recent VA 
examination, he reported not being limited in his daily 
activities by the pain in his lumbar spine, with the 
exceptions of prolonged walking, climbing more than two 
flights of stairs, and lifting over 10 pounds.  Further, the 
veteran's range of motion in the lumbar spine was shown to be 
full with pain only at the endpoint of flexion at the most 
recent May 2007 VA examination.

In this case, the Board has taken into consideration the 
veteran's complaints of limitation and pain and finds, in 
light of the May 2007 VA examiner's finding that the veteran 
had a full range of motion with no pain except at the 
endpoint of lumbar flexion, and the lack of findings of 
fatigue or loss of coordination at any VA examination, that 
the veteran's pain and its effect on his range of motion was 
properly contemplated by the 20 percent schedular rating 
assigned by the RO based on Diagnostic Code 5292 (2003).  The 
Board finds that nothing in the record suggests that pain, 
weakness, or functional loss causes more than moderate 
limitation of motion as considered by Diagnostic Code 5292, 
even taking into consideration the requirements of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. at 204-06.  
The Board thus concludes that a rating in excess of the 
assigned 20 percent is not warranted.

As noted above, a rating of 40 percent is warranted under 
prior Diagnostic Code 5295 (2003) for lumbosacral strain when 
there is severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation in forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Given the absence of 
such problems in the findings of the VA examinations noted 
above, the Board finds that the criteria for a higher 
evaluation under Diagnostic Code 5295 are likewise not met.

Additionally, the Board finds that the veteran's disability 
is not manifested by forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis or the 
entire thoracolumbar spine, to warrant a 40 percent rating 
under the General Rating Formula for Diseases and Injuries of 
the Spine (Diagnostic Codes 5235-5243) (revised criteria).  
Even taking into account the veteran's functional loss due to 
pain, fatigue, or weakness as considered by 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, as discussed above, the veteran 
would warrant no more than a 20 percent rating under the 
revised criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5242; DeLuca, 8 Vet. App. at 204-06.  

As such, the Board finds that consideration of the veteran's 
service-connected residuals of fracture of the right 
symphysis pubis with shortening of the right leg and 
sacroiliac joint dysfunction and arthritis of the lumbar 
spine under the former and revised criteria for limitation of 
motion of the lumbar spine does not support a rating higher 
than 20 percent.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5236, 5242 (2007).  

As for shortening of a lower extremity, the criteria of 
38 C.F.R. § 4.71a, Diagnostic Code 5275 allow for a 
compensable rating when there is shortening of between 3.2 
and 5.1 centimeters, or worse.  Here, the evidence shows a 
shortening of no worse than 1.5 centimeters.  Consequently, 
an increased or separate rating may not be assigned on the 
basis of these criteria.  

The Board also finds that there are no other potentially 
applicable diagnostic codes by which to consider the 
veteran's service-connected residuals of fracture of the 
right symphysis pubis with shortening of the right leg and 
sacroiliac joint dysfunction and arthritis of the lumbar 
spine.  In this case, the veteran has not been diagnosed with 
intervertebral disc syndrome.  Consequently, consideration of 
a separate rating for neurologic impairment due to 
intervertebral disc syndrome or consideration of rating under 
either Diagnostic Code 5293 (2003) or Diagnostic Code 5243 
(2007) is not appropriate.

The Board notes in addition that, although there is 
radiological evidence of degenerative changes (arthritis) of 
the lumbar spine, the veteran is being rated for limitation 
of motion of the lumbar spine associated with such 
degenerative changes.  Here, as noted in the preceding 
section, the 20 percent evaluation for the veteran's 
disability is predicated on pain on use and functional loss 
(limited range of motion) of the veteran's low back and 
sacroiliac joints due to pain and weakness.  Furthermore, the 
relevant diagnostic codes concerning degenerative and 
traumatic arthritis direct that, with limitation of motion, 
arthritis is to be rated under the General Rating Criteria 
for Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2007).  As 
noted above, the veteran's current symptomatology does not 
warrant a rating in excess of 20 percent under the General 
Rating Criteria for Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2007).  The Board also notes that there is no evidence that 
the veteran's arthritis of the lumbar spine has resulted in 
disability comparable to ankylosis.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
residuals of fracture of the right symphysis pubis with 
shortening of the right leg and sacroiliac joint dysfunction 
and arthritis of the lumbar spine is so exceptional or 
unusual as to warrant the assignment of a higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  
There simply is no evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation); frequent periods of treatment, let alone 
hospitalization; or evidence that the veteran's residuals of 
fracture of the right symphysis pubis with shortening of the 
right leg and sacroiliac joint dysfunction and arthritis of 
the lumbar spine otherwise renders impractical the 
application of the regular schedular standards.  Therefore, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
veteran's service-connected residuals of fracture of the 
right symphysis pubis with shortening of the right leg and 
sacroiliac joint dysfunction and arthritis of the lumbar 
spine, rated as 20 percent disabling, does not warrant an 
increased rating.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2007).  This is so since 
his claim for increase.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to an increased rating for residuals of fracture 
of the right symphysis pubis with shortening of the right leg 
and sacroiliac joint dysfunction, and arthritis of the lumbar 
spine is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


